

116 HR 4529 IH: Promoting Access to Broadband Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4529IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a program to make grants to States to
			 inform Medicaid enrollees and SNAP participants of potential eligibility
			 for the Lifeline program of the Commission.
	
 1.Short titleThis Act may be cited as the Promoting Access to Broadband Act of 2019. 2.Lifeline enrollment outreach grants (a)DefinitionsIn this section:
 (1)CommissionThe term Commission means the Federal Communications Commission. (2)Covered individualsThe term covered individuals means—
 (A)in the case of a State applying for a grant to inform Medicaid enrollees of potential Lifeline program eligibility, Medicaid enrollees;
 (B)in the case of a State applying for a grant to inform SNAP participants of potential Lifeline program eligibility, SNAP participants; and
 (C)in the case of a State applying for a grant to inform both Medicaid enrollees and SNAP participants of potential Lifeline program eligibility, Medicaid enrollees and SNAP participants.
 (3)Eligible-but-not-enrolledThe term eligible-but-not-enrolled means, with respect to an individual, that the individual is eligible for the Lifeline program but is not enrolled in the Lifeline program.
 (4)Lifeline programThe term Lifeline program means the Lifeline program of the Commission. (5)Medicaid enrolleeThe term Medicaid enrollee means, with respect to a State, an individual enrolled in the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a waiver of that plan.
 (6)ReachThe term reach means, with respect to an individual, to inform the individual of potential eligibility for the Lifeline program and to provide the individual with information about the Lifeline program, as described in subsection (e).
 (7)SNAP participantThe term SNAP participant means an individual who is a member of a household that participates in the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (8)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.
 (b)EstablishmentThe Commission shall establish a competitive program to make grants to States to inform Medicaid enrollees or SNAP participants, or both, of potential eligibility for the Lifeline program.
			(c)Application
 (1)In generalThe Commission may only award a grant under this section to a State that submits an application at such time, in such form, and with such information and assurances as the Commission may require.
 (2)Matters required to be includedAn application submitted by a State under paragraph (1) shall include— (A)the number of covered individuals in the State;
 (B)a plan for the activities that the State will conduct using grant funds, including a list of each agency within the State that will assist in carrying out those activities; and
 (C)an estimate of the percentage of eligible-but-not-enrolled individuals in the State who will be reached by those activities.
					(d)Selection
 (1)Minimum of 5 StatesThe Commission shall award grants under this section to not fewer than 5 States. (2)Factors for considerationIn awarding grants under this section, the Commission shall give favorable consideration—
 (A)to States that have higher numbers of covered individuals; and (B)to States proposing, in the plans submitted under subsection (c)(2)(B), to conduct activities that have the potential to reach higher percentages of eligible-but-not-enrolled individuals in those States, as determined by the Commission, taking into consideration the estimates submitted under subsection (c)(2)(C).
 (3)Geographic diversityIn awarding grants under this section, the Commission shall, to the maximum extent practicable, select States from different geographic regions of the United States.
				(e)Use of funds
 (1)In generalA State that receives a grant under this section shall use grant funds, in accordance with the plan included in the application of the State under subsection (c)(2)(B), to—
 (A)inform Medicaid enrollees or SNAP participants, or both, and organizations or agencies that serve those individuals, as the case may be under the terms of the grant awarded to the State, of potential eligibility for the Lifeline program;
 (B)provide those enrollees or participants, or both, as the case may be, with information about the Lifeline program, including—
 (i)how to apply for the Lifeline program; and (ii)a description of the prohibition on more than 1 subscriber in each household receiving a service provided under the Lifeline program; and
 (C)partner with nonprofit and community-based organizations to provide those enrollees or participants, or both, as the case may be, with assistance applying for the Lifeline program and information about product and technology choices.
 (2)Multiple State agenciesA State that receives a grant under this section may provide grant funds to one or more agencies located within the State to carry out the activities under the grant.
 (f)Outreach to States regarding grant programBefore accepting applications for the grant program established under this section, the Commission shall conduct outreach to States to ensure that States are aware of the grant program and how to apply for a grant under the grant program.
			(g)Report to Congress
 (1)In generalNot later than 3 years after establishing the grant program under this section, the Commission shall submit to Congress a report evaluating the effectiveness of the grant program.
 (2)ContentsThe report submitted under paragraph (1) shall include— (A)the number of individuals notified of Lifeline program eligibility by States receiving grants under this section;
 (B)the number of new applicants to the Lifeline program from States receiving grants under this section, including the number of those applicants whose Lifeline program applications were approved and the number of those applicants whose Lifeline program applications were denied; and
 (C)the cost-effectiveness of the grant program established under this section. (h)Authorization of appropriationsThere is authorized to be appropriated to the Commission such sums as may be necessary to carry out this section for the first 5 full fiscal years beginning after the establishment of the grant program under this section.
			